Citation Nr: 0405189	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-00 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lumbar puncture.

2.  Entitlement to service connection for spondylolysis of 
L4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to April 
1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 2002 and December 2002 rating 
decisions of the Denver, Colorado, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the April 2002 rating 
decision, the RO denied service connection for lumbar 
puncture.  In the December 2002 rating decision, the RO 
denied service connection for spondylolysis of L4.

In July 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  There is no competent evidence of a current disability 
due to an inservice lumbar puncture.

2.  There is no competent evidence of a nexus between the 
diagnosis of spondylolysis of L4 and service.


CONCLUSIONS OF LAW

1.  A disability due to a lumbar puncture in service was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Spondylolysis of L4 was not incurred in or aggravated by 
service nor manifested to a compensable degree within one 
year following discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate her claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate her 
claims for service connection by means of the April 2001 
letter, the April 2002 rating decision, and the December 2002 
statement of the case.  In the April 2001 letter, the RO told 
her that the evidence needed to establish entitlement to 
service connection would be (1) evidence of a disease or 
injury that either began in service or was made worse during 
service; (2) competent medical evidence of a current 
disability; and (3) competent evidence of a relationship 
between the current disability and the disease or injury in 
service.  The RO noted that there were diseases that if they 
became evident after service that they could be presumed to 
have been incurred in service.  The RO asked her to provide a 
statement explaining what occurred during service and show 
treatment for her disability from the time she was discharged 
from service to the present time.  

In the April 2002 rating decision, the RO explained that her 
claim for service connection for residuals of a lumbar 
puncture was being denied because the evidence had not shown 
that a disability had been clinically diagnosed.  In the 
December 2002 rating decision, the RO, as to the claim for 
service connection for residuals of a lumbar puncture, 
reiterated that there was no evidence of a current disability 
as a result of the lumbar puncture.  As to the diagnosis of 
spondylolysis of L4, the RO stated that service connection 
was being denied because this disability was first shown 15 
years following her discharge from service and there was no 
evidence that it was otherwise related to service.  Based on 
the above, the Board finds that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed to substantiate her claims.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence she was to provide to VA and 
which information and evidence VA would attempt to obtain on 
her behalf.  In the April 2001 letter, the RO informed the 
veteran that it must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim, such as medical records, employment records, or 
records from other federal agencies.  It told the veteran 
that as long as she provided enough information about these 
records, VA would assist in obtaining them, but noted that 
she had the ultimate responsibility to support her claim with 
the appropriate evidence.  The RO noted that the veteran had 
informed it that Dr. JM had treated her for her lumbar 
puncture and asked her to complete a VA Form 21-4142, 
Authorization and Consent to Release Information to VA, so 
that VA could request those medical records.  It added that 
she should complete a separate form for each private care 
provider.  The RO told the veteran that it was requesting her 
service medical records and that if she had any service 
medical records, she should submit them.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO had obtained the veteran's service 
medical records.  The RO also obtained VA treatment records 
from the VA Medical Center in Denver, Colorado.  The veteran 
submitted private medical records.  The veteran did not 
submit a VA Form 21-4142 for Dr. JM, and thus VA did not have 
a duty to obtain those records.  In accordance with the duty 
to assist, the RO also provided the veteran with an 
examination in connection with her claim for service 
connection for residuals of a lumbar puncture.

The RO did not provide the veteran with an examination once 
the diagnosis of spondylolysis of L4 had been entered.  The 
Board finds, however, that VA was not under an obligation to 
provide an examination as to this disability, as such was not 
necessary to make a decision on this claim.  Specifically, 
under the new law, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that spondylolysis of L4 may be 
associated with the veteran's active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  A diagnosis of spondylolysis of L4 
was entered, but the examiner did not provide an opinion as 
to the etiology of the spondylolysis of L4.  Thus, while the 
veteran has a current diagnosis of spondylolysis of L4, she 
has not brought forth any evidence suggestive of a causal 
connection between the current disability and service.  The 
RO informed her that she would need medical evidence of a 
relationship between the current disability and service, and 
the veteran has not provided such evidence.  Therefore, the 
Board finds that the RO was under no obligation to order an 
examination in relation to this claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
has occurred in this case.

In this decision, the Court also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  Specifically, in the April 2001 
letter, the RO told her that she should submit any evidence 
showing continuity of symptomatology of her treatment for her 
back disorder.  Additionally, at the July 2003 hearing before 
the undersigned, the veteran was asked whether there were any 
records that she thought VA did not have, and she stated that 
VA had all the medical records as to her back disorder.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  



II.  Decision

The veteran states that she has developed a back disorder as 
a result of a lumbar puncture in service.  She states that 
she has spasms that come and go and that she developed a 
deformity because of the lumbar puncture.  

Service medical records show that in January 1987, the 
veteran underwent a bone marrow aspirate.  She had been 
hospitalized due to complications with her pregnancy.  A 
"general fall in her overall platelet count" occurred and 
it was recommended that the hospital obtain a bone marrow for 
aspiration and biopsy.  The military physician noted that 
after this was completed, the veteran began to have a 
spontaneous rise in her platelet count by the time she was 
being discharged from the hospital

November 1983, March 1987, and August 1988 reports of medical 
examination show that clinical evaluations of the spine and 
other musculoskeletal system were normal.  In March 1987 and 
August 1988 reports of medical history completed by the 
veteran at those times, she denied ever having or having then 
"recurrent back pain."  

In April 2001, the veteran submitted a statement, asserting 
that she had been a student for much of the time between 
being discharged from service and the one-year period prior 
to her filing her claim for service connection.  She stated 
that she did not always have medical insurance and therefore 
she did not see doctors as to her back disorder during this 
time frame.  

A September 2001 VA examination report shows that the veteran 
reported having undergone a lumbar puncture in service.  She 
stated that following the puncture, she had mild 
cerebrospinal fluid leak because of a poor seal.  She stated 
she was monitored and that it eventually closed up.  The 
veteran described having continual pain in her back, but 
intermittently.  She denied having undergone any other 
diagnostic tests.  The examiner stated that physical 
examination revealed some tenderness midline over the 
lumbosacral spine.  There were no masses palpable.  The 
veteran was able to do 100 degrees of flexion with no 
discomfort, bend 20 degrees in either direction, and twist 
50 degrees in either direction.  The examiner did not find 
any spasm.  Reflexes were normal in the lower extremities, as 
was sensation.  The examiner entered an assessment of 
"[s]tatus post lumbar puncture with no evidence to support 
any diagnosis other than pain as a residual of lumbar 
puncture.  There is no objective evidence of any other 
pathological abnormality."  An x-ray taken of the lumbar 
spine revealed no radiographic abnormality.

An April 2002 private medical record shows that she was seen 
for a consultation related to her back pain.  She reported 
intermittent flare-ups of back pain, especially after bending 
forward, but not on a consistent basis.  She described having 
occasional sharp pain.  The physician noted that the veteran 
had a lumbar puncture in service.  He stated that examination 
of the back revealed that it was "a little tender centrally, 
low down."  He noted the veteran had a slight pull over the 
lumbosacral spine, but that alignment was "okay otherwise."  
Extension was done without pain.  Sitting straight leg 
raising was negative.  Sensory and motor examinations were 
intact.  The physician noted that x-rays showed a "lysis of 
L4."  The impression was spondylolysis with occasional pain.  
In an April 2002 letter he wrote to another physician, the 
private physician stated that it was "a very benign 
examination."  He stated he recommended some physical 
therapy to minimize the frequency of her flare-ups.  He added 
that he thought the veteran was "doing fairly well."

A July 2002 VA outpatient treatment report shows that the 
veteran reported a history of back spasms, but denied that 
they were occurring at the time she was being seen.  

At the July 2003 hearing before the undersigned, the veteran 
testified that since the lumbar puncture in service, she had 
suffered with lower back pain.  She stated that at the time 
of the lumbar puncture, the military physician had difficulty 
getting the needle into her back and had to take it out and 
put it back in.  The veteran described it as extremely 
painful.  She stated that after she left the hospital she 
continued to have pain for "a very long time."  The veteran 
reported she could not remember when she did not have pain in 
her low back and that it was getting worse with age.  She 
described the pain as radiating to her knees.  She testified 
that she was a nurse and helped prepare patients for 
procedures.  The veteran stated she was going to be moved to 
a different position because of the discomfort she had in her 
back in her current position.  She stated that she took pain 
medication.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection for a 
chronic disease, such as arthritis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Residuals of a lumbar puncture

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of a lumbar 
puncture.  The service medical records show that the veteran 
had a lumbar puncture in January 1987.  The veteran has 
stated in association with her claim that she had 
complications and that she began having low back pain at that 
time.  However, March 1987 and August 1988 reports of medical 
examination show that clinical evaluation of the spine was 
normal.  In report of medical history completed by the 
veteran at those times, she denied any history of current 
back pain.  More importantly, when she was examined in 
September 2001, the VA examiner stated that that was no 
evidence to support any diagnosis other than pain as a 
residual of the lumbar puncture.  

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a) (service 
connection means facts showing "a particular injury or 
disease resulting in disability [that] was incurred 
coincident with service. . . ."); see also Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (absent a disease 
or injury incurred during service, a veteran cannot satisfy 
the basic VA compensation statutes).  Here, the veteran has 
not brought forth competent evidence of a disability due to a 
disease or injury in service.  In fact, there is evidence 
from a medical professional who stated that there was no 
disability, other than pain, as a result of the lumbar 
puncture in service.  A diagnosis of pain alone, without a 
diagnosed-related disorder or an underlying disease or 
injury, does not constitute a disability for which service 
connection may be granted.  Id.  Therefore, without competent 
evidence of a current disability due to the lumbar puncture 
in service, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The Board notes that the veteran is a nurse, which allows her 
to provide a medical opinion, in some circumstances.  
However, the Board finds in this particular instance, she 
does not have the requisite knowledge of medical principles 
that would permit her to render an opinion regarding matters 
involving a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  She has not provided evidence 
which establishes her as having an expertise in orthopedics.  
Additionally, the Board accords more probative value to the 
VA examiner's opinion in the September 2001 examination 
report of there being no clinical evidence of there being a 
disability due to disease or injury other than the veteran's 
allegation that she experiences pain.  He is a medical 
professional, who has gone to medical school.  As stated 
above, the veteran has not indicated the specifics of her 
level of education or the area of her expertise, although a 
medical doctor's opinion will be given more probative value 
than any professional with less education.  Regardless, the 
veteran has not entered a diagnosis of a disability; rather, 
she has complained of pain, which is documented in the record 
and which the Board concedes exists.  Thus, even if the 
veteran diagnosed a disability, the Board finds that the 
preponderance of the evidence is against such finding.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals of a lumbar puncture, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

B.  Spondylolysis of L4

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for spondylolysis of L4.  The 
veteran has alleged that this disability was caused by the 
lumbar puncture.  There is no competent evidence of a nexus 
between the diagnosis of spondylolysis of L4 and the lumbar 
puncture in service, or any other incident in service.  When 
the private physician entered a diagnosis of spondylolysis of 
L4, he did not state that such was related to service, to 
include the lumbar puncture, and he had acknowledged in the 
examination report that the veteran had undergone a lumbar 
puncture in service.

The Board notes that the veteran has alleged that she has had 
back pain since the January 1987 lumbar puncture; however, 
the service medical records are not supportive of her 
contentions in this regard.  As stated above, she denied any 
recurrent back pain in March 1987 (only two months after the 
lumbar puncture) and again in August 1988.  Examinations of 
her spine at those two times were normal.  Thus, the Board 
finds that the objective medical evidence does not support 
her assertions of constant low back pain in service.  
Additionally, there is no showing of continuity of 
symptomatology of low back pain from 1987 until the April 
2002 examination.  The Board understands that the veteran has 
alleged that she was a student for much of that time and that 
she had not been followed regularly by a physician.  Besides 
the September 2001 VA examination report and the April 2002 
private examination report, there is no showing in the record 
of any back pain either during service or during the 14 years 
following her discharge from service.  When back pain was 
addressed back in 1987 and 1988, the veteran specifically 
denied such.  Regardless, there is no competent evidence of a 
nexus between the post service diagnosis of spondylolysis of 
L4 and service.  

As stated above, although the veteran is a nurse, and she has 
alleged that spondylolysis of L4 is related to service, the 
Board gives less than dispositive probative value to her 
assertion.  First, and most importantly, the objective 
evidence of record does not have the effect of supporting 
that finding.  Second, she has not established that she has 
the specialty in orthopedics to be able to opine as to the 
etiology of the diagnosis of an orthopedic disability.  She 
testified at the July 2003 hearing that her job entailed 
helping prepare patients for procedures.  Thus, there is no 
evidence that she is qualified to enter an orthopedic opinio, 
or at least to offer an opinion that would be of such 
probative value as to place the evidence in this case at 
least in equipoise.  

The Board finds that the veteran's claim for service 
connection for spondylolysis of L4 cannot be granted because 
the veteran has not brought forth competent evidence of a 
nexus between the current diagnosis of such and service, to 
include manifestations of such to a compensable degree within 
one year following the veteran's discharge from service.  
Again, there is a 15-year gap in time between the veteran's 
discharge from service and the first diagnosis of 
spondylolysis of L4.  Accordingly, for the reasons stated 
above, the Board finds that the preponderance of the evidence 
is against the claim for service connection for spondylolysis 
of L4, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.




ORDER

Service connection for residuals of a lumbar puncture is 
denied.

Service connection for spondylolysis of L4 is denied.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



